Citation Nr: 1204073	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  10-41 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,
The Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Appellant alleges that she was in the Commonwealth Army of the Philippines in service of the Armed Forces of the United States (USAFFE), specifically as a part of the recognized guerrillas in the service of the Armed Forces of the United States. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an administrative decision in January 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

In September 2010, the Appellant requested a hearing at the RO before a Decision Review Officer.  Such a hearing was duly scheduled for December 2010 and the Appellant was appropriately notified of the hearing at her address of record.  The Appellant failed to appear at the hearing or to offer good cause for her failure to appear.  Therefore, her request for a hearing is deemed waived and the Board will decide the claim accordingly.


FINDING OF FACT

The National Personnel Records Center has certified that the Appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.







CONCLUSION OF LAW

The Appellant does not have recognized active military service as required to establish eligibility for Filipino Veterans Equity Compensation Fund benefits.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2011); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

The U.S. Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As the law is dispositive in the instant claim, the VCAA is not applicable.


REASONS AND BASES FOR FINDING AND CONCLUSION

Governing Law

The Appellant seeks a one-time payment from the Filipino Veterans Equity Compensation Fund under the American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, Section 1002 (enacted February 17, 2009).  Where the eligible person is not a United States citizen, the payment will be $9,000.





In order to qualify for the benefit, there must be affirmative evidence that the claimant is a "veteran" for the purpose of benefits administered by VA, which requires that the claimant have qualifying military service.

In Section 1002(d) of the statute, an eligible person has qualifying service if he or she served before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States, including among such military forces organized guerrilla forces; and was discharged or released from service under conditions other than dishonorable.

For the purpose of establishing evidence of service, the Department of Veterans Affairs may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: 

The evidence is a document issued by the service department; and the document contains needed information as to length, time and character of service; and in the opinion of the Department of Veterans Affairs the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  

When the claimant does not submit evidence of service or the evidence submitted does not meet the stated requirements, the Department of Veterans Affairs will request verification of service from the service department.  38 C.F.R. § 3.203(c).

The findings of the U. S. service department verifying a person's service are binding on VA for the purpose of establishing service in the U. S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992).  





Facts and Analysis

The Appellant alleges qualifying service in the Commonwealth Army of the Philippines in service of the Armed Forces of the United States (USAFFE), including in the recognized guerilla forces in service of the Armed Forces of the United States. 

As proof of qualifying service, the claims file contains numerous copies of documents submitted by the Appellant, including the following: Roster List of recipients, showing that the Philippine Army recommended approval of old age pension benefits for the Appellant "as a deserving guerrilla veteran;" a certificate from 1995 showing the Appellant's status as a pensioner; a copy of the Appellant's identification card issued by the Philippine Veterans Affairs Office; and a certification from the Philippine Veterans Affairs Office, certifying that the Appellant served in a guerilla unit during World War II, having been inducted in March 1942 and discharged in April 1945, and, as a result, was the recipient of an old-age pension.  

In support of her claim, the Appellant also submitted two written statements in addition to her original claims form.  In her Notice of Disagreement filed in April 2010, the Appellant asserted that she had served with the rank of Sergeant in Company "C" of the WAS 59th Infantry Regiment, 5th MD Zabat Guerilla Unit, being inducted in March 1942 and discharged in April 1945.  In her Substantive Appeal (VA Form 9), the Appellant noted that she had no additional evidence to present, because some of her files had been lost a long time ago.  She stated that her government and her God alone knew that she was a veteran, but asked for any consideration possible, including the opportunity of a hearing to present her own testimony and that of two living witnesses.  As noted above, such a hearing was scheduled, but the Appellant failed to appear.





As the documents submitted by the Appellant were not issued by a U.S. service department, the RO relied on verification of service from the National Personnel Records Center (NPRC), which in January 2010 and June 2011, certified that the Appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  The second request for verification of military service included additional details on the service unit identified by the Appellant.  The requests also noted that the Appellant was not listed in the Reconstructed Recognized Guerrilla Roster maintained at the Manila RO. 

As the documents from the Appellant fail to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, because the records are not official documents of the appropriate United States service department, the documents may not be accepted by the Board as verification of service for the purpose of determining eligibility for VA benefits, including the one-time payment from the Filipino Veterans Equity Compensation Fund.

The Board finds that the Manila RO correctly applied the relevant provisions of the law and regulations in regard to determining the Appellant's eligibility for Filipino Veterans Equity Compensation Fund benefits under the American Recovery and Reinvestment Act.  For the purpose of ascertaining whether a claimant has the requisite military service, the provisions of 38 C.F.R. § 3.203 have been followed.  The Appellant's submitted evidence does not constitute evidence issued by a service department of the United States military.

As previously found, valid military service has not been certified through a United States service department.  Further, the Appellant has provided no further evidence that would warrant a request for recertification from the service department.  See Sarmiento v. Brown, 7 Vet. App. 80 (1994) (recertification with evidence of erroneous spelling of name); Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (recertification when there is newly received relevant evidence since the negative certification). 



As the U.S. service department, through the NPRC, certified that the Appellant did not serve as a member of the Philippine Commonwealth Army, including in the recognized guerrillas, in the service of the United State Armed Forces, the finding is binding on VA for the purpose of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992). 

Therefore, the Board concludes that the Appellant is not eligible for, that is, she is not legally entitled to the Filipino Veterans Equity Compensation Fund benefit under the American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5.  As the law is dispositive, the claim must be denied because of the lack of legal merit. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER


Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


